Citation Nr: 1634916	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in Washington, DC.  A transcript of the hearing is of record.

The Board acknowledges that the Veteran initially submitted claims for service connection for PTSD and depression, specifically.  However, as the evidence of record also documents other psychiatric diagnoses, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current psychiatric disorder that was caused by service.  Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim.

The record confirms that the Veteran has been diagnosed with multiple psychiatric disorders since separation from service.  The record also includes his consistent reports that an unexpected and undesirable in-service duty assignment led him to experience a mental breakdown in December 1968 that resulted in continuing psychiatric symptoms thereafter.  In April 2016, a private psychologist evaluated the Veteran and stated that the Veteran experienced a psychotic break in service.  She also noted that the Veteran's mental health condition was not present prior to service and that the condition continued after service.  However, it is unclear what, if any, records the psychologist reviewed in addition to interviewing the Veteran.  In that regard, the psychologist did not address certain relevant facts, including the Veteran's report of experiencing a similar "break" following service in connection with feeling trapped in an unwanted marriage and the Veteran's reports, in July 2010 and May 2011 written statements, that he had been drinking the night of his in-service breakdown.  In addition, the psychologist did not explain why she believed the Veteran's post-service psychiatric disorders were a continuation of the in-service symptoms he has described rather than separate conditions.  For the foregoing reasons, the Board finds the private psychologist's opinion is not sufficient to grant the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  However, the Board also finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded an initial VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).

Additionally, the RO requested excerpts of the Veteran's service personnel records, and the Veteran has submitted two of his in-service performance evaluations, but his complete service personnel file has not been requested.  Any outstanding personnel records may contain additional information relevant to the issue on appeal.  Therefore, the Veteran's complete service personnel file should be obtained on remand.

As the claim is being remanded for other reasons, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disorder diagnosed during examination or during the course of the claim is related to service, to include the December 1968 mental breakdown the Veteran has described?  Please explain the medical basis for any conclusions reached and include specific discussion of the April 2016 findings of the private psychologist; the Veteran's February 2016 hearing testimony; the Veteran's correspondence dated July 2010, May 2011, and August 2012 describing the onset and nature of his psychiatric symptoms; and the findings during VA mental health treatment, including during an initial VA mental health evaluation in October 1999.

(b) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

Please note that the Veteran is competent to report symptoms, treatment, and injuries and that his reports must be taken into account in formulating the requested opinions.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




